USDOJ Seal

                                                            U.S. Department of Justice

                                                            Office of Legal Counsel


    Office of the Assistant Attorney General                 Washington, D.C. 20530

                                                             June 11,2009


                            MEMORANDUM FOR THE ATTORNEY GENERAL

                                 Re: Withdrawal of Office of Legal Counsel Opinion

             Sections 3(a) and 3(b) of Executive Order 13491 (2009) set forth restrictions on the use
    of interrogation methods. In section 3(c) of that Order, the President further directed that "unless
    the Attorney General with appropriate consultation provides further guidance, officers,
    employees, and other agents of the United States Government may not, in conducting
    interrogations, rely upon any interpretation of the law governing interrogation . . . issued by the
   Department of Justice between September 11, 2001, and January 20, 2009," We have previously
    noted that this direction encompasses, among other things, four opinions of the Office of Legal
   Counsel, which we withdrew on April 15, 2009. See Memorandum for the Attorney General,
   from David J. Barron, Acting Assistant Attorney General, Office of Legal Counsel, Re:
    Withdrawal of Office of Legal Counsel Opinions (April 15, 2009). We have now determined that
   it also encompasses another opinion of our Office. See Memorandum for John A. Rizzo, Acting
   General Counsel, Central Intelligence Agency, from Steven G. Bradbury, Principal Deputy
   Assistant Attorney General, Office of Legal Counsel, Re: Application of the War Crimes Act,
   the Detainee Treatment Act, and Common Article 3 of the Geneva Conventions to Certain
   Techniques that May Be Used by the CIA in the Interrogation of High-Value al Qaeda Detainees


           In connection with the consideration of this opinion for possible public release, the Office
   has now reviewed this additional opinion and has decided to withdraw it. It no longer represents
   the views of the Office of Legal Counsel.




                                                           David J. Barron
                                                   Acting Assistant Attorney General